Citation Nr: 1719669	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-49 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy, secondary to lumbar degenerative arthritis with spondylolisthesis. 

2.  Entitlement to an increased rating for right lower extremity radiculopathy, secondary to lumbar degenerative arthritis with spondylolisthesis, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971.

The Veteran was afforded a Travel Board hearing in March 2013 before the undersigned sitting at Boston, Massachusetts.  The transcript is of record.

In March 2016, after finding that the record informally raised the issue of entitlement to service connection and a separate evaluation for left lower extremity radiculopathy secondary to lumbar degenerative disease with disc herniation, and after finding that no formal claim had been presented, the Board in accordance with 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016), informed the appellant that he needed to file a claim on the application form prescribed by the Secretary of Veterans Affairs.  The Veteran appealed this "decision" to the United States Court of Appeals for Veterans Claims (Court). In February 2017 the Court granted a joint motion for remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After reviewing the evidence of record, and the Joint Motion granted by the Court, the Board finds further development to be in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary development to obtain and associate with the record all outstanding medical records pertaining to radiculopathy in either lower extremity from VA facilities and any other source or facility identified by the Veteran.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO should arrange for the Veteran to undergo a comprehensive VA neurological examination to determine the current severity of his right lower extremity radiculopathy, as well as the nature and etiology of any left lower extremity radiculopathy.  All indicated testing must be accomplished including neurological testing.  All findings should be reported in detail.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand, must be furnished to, and be reviewed by, the examiner.  Following the examination the examiner must opine whether it is at least as likely as not that left lower extremity radiculopathy is caused or aggravated by lumbar degenerative arthritis with spondylolisthesis.  The examiner must also detail the nature and extent of any radiculopathy in either lower extremity.  All examination findings, along with the complete rationale for each opinion expressed and conclusion reached must be set forth in a typewritten report.   

3.  To help avoid future remand, the RO must ensure that all requested development has been completed (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998).

4.  The AOJ must then readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




